DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The specification and drawing amendments filed on 07/14/21 are accepted.

Examiner’s Note - 35 USC § 112
	The applicant’s amendments of 07/14/21 have overcome the previous 112 rejections. This is consistent with the discussion held during the interview of 07/07/21.

Examiner’s Note - 35 USC § 101
	For the reasons discussed in the previous action, claims 1-16 qualify as eligible subject matter under 35 U.S.C. 101.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 discloses the below limitations, which when considered together, were not found, taught, or disclosed by the prior art. Independent claims 9 and 14, though different in scope, disclose similar subject matter. The rationale for 
an initiating validation device connected at a first location on a distribution line of a power distribution network
a responding validation device connected at a second location on the distribution line
send a query via the wireless communication network to the responding validation device, wherein the query requests information regarding a second measured value of the first parameter and wherein in response to receiving the query from the initiating validation device, the responding validation device:
obtains the second measured value of the first parameter
determines a response to the query based on only the second measured value of the first parameter, and
transmits the response via the wireless communication network to the initiating validation device
responsive to determining that the information is received, validate the out-of-range condition, transmit an indication of the out-of-range condition to a head-end device, and control a resource regulation device to adjust the first parameter
Although general power distribution network validation devices and resource distribution systems were found, the claimed invention discloses a level of specificity and detail that were not found, taught, or disclosed by the prior art. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Iketo et al (JP 2005348541 A) discloses an electric power measurement validation method for electric power system, involves determining validity of measurement data in each power line based on tidal-current relationship of each power line. 
DeCusatis et al (US PgPub 20100275071) discloses validation of computer interconnects.
Forbes, Jr. (US PgPub 20140277788) discloses a system, method, and data packets for messaging for electric power grid elements over a secure internet protocol network.
Blumenfeld et al (US PgPub 20140282550) discloses a meter reading data validation.
Birkelund (US PgPub 20120326503) discloses a method and apparatus for managing transmission of power in a power transmission network.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        11/06/21

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862